                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


EVOLVE INTERACTIVE LLC,                         Civil Action No. 1:21-cv-00444-MN

              Plaintiff,                        JURY TRIAL DEMANDED
v.

UNITED AIRLINES, INC.,

              Defendant.


DEFENDANT UNITED AIRLINES, INC.’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant United Airlines,

Inc., hereby submits that it is wholly owned by United Airlines Holdings, Inc. which owns all the

common stock of United Airlines, Inc. and is a publicly traded company and no publicly held

company owns 10% or more of its stock.

Dated: June 17, 2021
                                                        /s/ Kenneth L. Dorsney
Meredith Martin Addy                                Kenneth L. Dorsney (#3726)
(Pro Hac Vice to be submitted)                      Cortlan S. Hitch (#3726)
Charles A. Pannell, III                             MORRIS JAMES LLP
                                                    500 Delaware Avenue, Suite 1500
(Pro Hac Vice to be submitted)                      Wilmington, DE 19801
ADDYHART P.C.                                       (302) 888-6800
10 Glenlake Parkway, Suite 130                      kdorsney@morrisjames.com
Atlanta, GA 30328                                   chitch@morrisjames.com
312.320.4200
770.715.2020                                       Attorneys for Defendant United Airlines, Inc.
meredith@addyhart.com
cpannell@addyhart.com

Benjamin Cappel
(Pro Hac Vice to be submitted)
ADDYHART P.C.
401 North Michigan Ave.
Suite 1200-1
Chicago, Illinois 60611
732.991.7285
ben@addyhart.com



                                               1
